Citation Nr: 1328806	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cognitive disorder claimed as due to a traumatic brain injury (TBI), and/or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1944 to May 1946 and from August 1950 to December 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

When this case was most recently before the Board in May 2013, it was remanded for additional evidentiary development; it has since been returned for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a current cognitive disorder that was either due to a traumatic brain injury (TBI) that he sustained in service, and/or that it was caused by or has been aggravated by his service-connected psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) with major depressive disorder.  

The Veteran's service treatment records reveal that he injured his head in April 1946 while climbing through a hatch.  The Veteran grasped for the hatch to support himself, however, as the hatch was not secured it closed, striking the Veteran in the forehead.  The May 1946 separation examination report notes the head injury. 

The Veteran also had a facial wound and nose contusion during the Korean War in 1950.

Further, VA treatment records in December 2008, January 2009, and September 2009 indicate that the Veteran's cognitive disorder may be aggravated by his PTSD with major depressive disorder. 

In April 2012 and January 2013, a VA examiner provided etiological opinions in regards to the Veteran's cognitive disorder that the Board subsequently found inadequate for adjudication purposes in that they were apparently not based on a review of the complete claims file and did not specifically discuss the April 1946 head injury.  Consequently, in May 2013, the Board remanded the case to the same examiner for the purpose of addressing these discrepencies.  

In response to the Board's May 2013 remand, the same VA examiner who had previously examined the Veteran provided an addendum opinion in August 2013 that stated that after reviewing the Veteran's claims file, there was no change to his previously expressed medical opinion that his cognitive disorder was less likely than not related to a traumatic brain injury or any other event which occurred during active service; the examiner stated there was also no change to his medical opinion of January 2013 that it was less likely than not that his cognitive disorder had been aggravated by his PTSD and/or major depressive disorder.

Again, the VA examiner did not discuss the Veteran's service treatment records, to specifically include those concerning the Veteran's head injury in April 1946.  The examiner also failed to review and comment on the Veteran's VA treatment records, including the December 2008, January 2009, and September 2009 treatment records which discuss a possible exacerbation of the Veteran's cognitive disorder due to his service-connected psychiatric disorder, but instead simply stated that the rationale had been given in his previous evaluations of April 2012 and January 2013.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the Veteran's entire claims folder to be sent to a different VA medical examiner than the one who provided the April 2012, January 2013, and August 2013 VA opinions.  The VA examiner should be skilled in the diagnosis and treatment of cognitive disorders, and should be requested to review and discuss the Veteran's service treatment records, to specifically include those concerning the Veteran's head injury in April 1946.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cognitive disorder is related to a TBI during service or to any other incident of service.

If the examiner opines that the Veteran's cognitive disorder is unrelated to service, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cognitive disorder has been permanently aggravated by the service-connected PTSD with major depressive disorder.  The examiner is requested to review and discuss in the opinion the Veteran's VA treatment records, including the December 2008, January 2009, and September 2009 treatment records which discuss a possible exacerbation of the Veteran's cognitive disorder due to his service-connected psychiatric disorder.  A complete rationale for all opinions should be provided. 

2.  The RO or AMC is instructed to review the requested VA opinion to ensure that the above remand instructions are followed.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

